                                            Case 2:19-cv-01539-JD Document 1 Filed 04/10/19 Page 1 of 22
                                                       .
                                                                                                            \
                                                                                                                ...,...\\

~:,;:,:::m"'°'"'tp1'-•oo~= I! o~!.,?~l~~~~!!'!~~-•fpkJ,~:.~t
                               Conference~i:                 .L~j, aoq<"
provided by local rules of court Tiu fonlJ. approved! Jud1c1al                   Umted States m September 1974,
purpose of m1t1atmg the c1v1l dock'~t 1eet (SEE INSTRlXTIONS ON NEJ.7 P.1GE OFj/JS FORM J
                                                                                                                                                                       is requtred for the use of the Clerk of Comt for the
                                                                                                                                                                                             •

 I. (a) PLAINTIFFS
                                          John Doe. clo 1125 Walnut Street, Philadelphia,
     PA 19107

            (b)                                                                                                                         County of Residence of First Listed Defen
                                                                                                                                                                      ilN U.S. PUINTlFF
                                                                                                                                        NOH..     IN LAND CONDEMNATION CASES
                                                                                                                                                  THI TRACT OF LAND INVOLVED

      ( c) Attorneys (Firm Name 4ddress, and Telephone Number)                                                                          Attorneys lff Known)
    James E Beasley, Jr. Esquire, Lane R Jubb, Jr, Esquire, Louis F.
    Tumolo. Esquire. The Beasley Firm. LLC. 1125 Walnut Street.
    Philadelphia, PA 19107 (215) 592-1000

 II. BASIS OF JL'RISDICTION fPlacean 'X                                           mOneBoxOnl)}                          III. CITIZENSHIP OF PRINCIPAL p ARTIES !Place all 'X" In One Box for Plamtifl
                                                                                                                                 !For Divcrs11) Cases On/J)                                                   and One Box fo,. DefendontJ
::J I          U S Govemmenr                        ::J l    r cderal Question                                                                            PTF           DEF                                                      PTF      DEF
                  Plamt1ff                                     (lJ S Gol'ernment Not a Parl)1                               Citizen of Tius State          ::J I        ::J             Incorporated 01· Prmc.1pal Plac-e         :J 4    '.1 4




                                           0                                                                                             A"°""~O
                                                                                                                                                                                          of Business In Tius State

::J            U S &ovenm1ent                                  1vers1ty                                                     C . - of                                                    111co1porated and Pnnc1pal Place
                  Defendant                                    a11d1cate Otizenslnp of Parnes tn Item III;                                                                                 of Business In Another Stare

                                                                                                                            C1uzen or Sub1ect of a             :J 3      '.1        3   Fore1gn Nation
                                                                                                                                  Foreign Coun
 IV NATURE OF SUIT (Place an
l,                 CONTRACT
                                                                'X" m One Bax Onl>)
                                                                             TORTS                                                FORFE•     JREIPENALTY                   BANKRUPT :y                   .
                                                                                                                                                                          ClIC k here f or ;N ature o fS Ult Cd
                                                                                                                                                                                                              .o e Descnpt1ons
                                                                                                                                                                                                             OTHER STA       FX                    l

    '.1 I l 0 InsuranC'e                              PERSONAL INJURY                     PERSO:-;AL INJl'RY                0 625 Drug Related Seizure           '.1 422 Appeal 28 u:;c t 58                 :J J75 False fl31ms Act
    ,,
    '.1 120Manne
        I JO Miller Act
                                                ::J
                                                :J
                                                      J;OAirplane
                                                      31 5 A1rpl3lte Product
                                                                                      ::J 36.5 Personal luJllfY ·
                                                                                                Product Lrnb1hty
                                                                                                                                  of Property 21 I.JS(' 881
                                                                                                                            ::J 690 Other
                                                                                                                                                                 '.1 423 Withdrawal
                                                                                                                                                                               2s use     1;1
                                                                                                                                                                                                             :J 376 Qm Tam (ll USC
                                                                                                                                                                                                                        3729(al)
    :J 140 Nep:otmble Instmm'1tt                           Ltab1hty                   '.1 36 7 Healrh Care'                                                                                                  :J 400 State Reapport1omnem
    :J I 50 Recovery of Overpaymem              CJ    320 -\ssault, Libel &                    Pharmaceutical                                                         p        .1x·R1GHTs                    ::J 410 Antitmst
              & Fnforcement of Judgment                    Slander                             Personal Iniury                                                   :J 820 (' op}n!tllls                        :J 4 30 Banks and Bankm!'
    '.1 151 Medicare Act                        CJ    l 30 Federal Employers'                  Product Liab1hty                                                  :::J 830 Patent                             :J 4 '>0 C' ommerce
    '.1 152 RecOV<'l) of Defaulted                         Lmb1hty                    CJ ~68 Asbe~fos Personal                                                   '.1 8)5 Patent · Abbreviated                :J 460 Deportahon
              Srudent Loans                     CJ    340Manne                                  lnJUl'f Product                                                                New Dmp: Apphcal!on           '.'.1 4 70 Racketee1 Influenced and
              (Excludes Veteraus)               ::J   345 Manne Product                         L1ab1hf)                                                         ::J 840 I rademark                                     C'om1pt Orgaiuzat1ons
    '.1 15 3 ReC'overy of Overpayment                      Liab1hty                      PERSONAL PROPERTY                                 LABOR                       SOCIAL SECURITY                       :J 480 Consumer Credit
              of Veterans Benefits              ::J   350 Motor Velude                CJ 370 Other Fraud                    CJ 710 Fan Labor Standards           CJ    861 HIA (1395£!)                      CJ 490 Cable. Sat TV

                                            ~'"-'"""
    :J 160 ~tockholders' Su!ls                                                        :J 371 Tmth m Lendmg                         Act                           '.1   862 Black Lung (923)                  '.1 850 Secunt1es/Conm1od!he'1
    :J 190 Other ( ontract            '(                   Product Lrnlnhty           :J 380 Other Personal                 n     720 Labor/Management           '.1   863 DIWC/DIWW (405(g))                           Exchange
    :J 195 (' ontrac.t Product Liab1hf)                  0 Other Personal                      Property Damage                          Relanous                 '.1   864 SSID Title X\1                    '.1 890 Other ~tanttory Ac.hons
    '.1 196 franch<Se                                      lnJW'f                     '.1 385 Property Damage               0     740 Radway Labor Acr           '.1   865 RSI ( 405(p:))                    :J 891 Agnculmral -\cts
                                                         2 Personal lnJtn'\' .                 Product Lrah1hty             '.1   75 J Family and Medical                                                    :J 893 Env1rolllllental Matters
                                                           Medical Malorac!Jce                                                          Leave Ac.t                                                           :J 895 Freedom of Infonna!Jon
I           REAL PROPERTY                               CIVIL RIGHTS                    PRISONER PETITIONS                  CJ    790 Other labor l 111µnon            FEDERAL TAX SUITS                                Act
    '.'.1
        210 Land Condemnanon                    :J    440 Otl1er C1v1l RiFhts             Habeas Corpus.                    0     791 Employee Retirement        :J 870 Taxes (U S Plamnff                   ".1 896 Arb1trabo1,.
    '.1 220 Foreclosure                         0     441 Voung                       '.J 463 Ahen Deramee                             Income Se-c.wi.ty Act                   01   Defendant)               :J 899 AdmU11strnnve Procedure
    :J  230 Rent Lease & Eiecunent              ::J   442 Emplo}ment                  :J c;10 Motions to Vacate                                                  :J 871 IRS Tiurd Parry                                 Act/Reqew or Appeal of
    ::J 240 Torts to La1<d                      ::J   44 3 Housmg/                              Sentence-                                                                      26 USC 7609                              Agei1'y Dec.is1on
    :J  245 To11 Prodncr L1ab1!11y                         AcconmlOdations             '.1 5 30 General                                                                                                      :J 950 (' onsl!tuuonald)' of
    ::J 290 All Other Real Property             0     44'5 Amer w/D1sab1hnes.         '.1 'i 35 Death Penalty                         IMMIGRATION                                                                    ~tate   Statutes
                                                           Employment                       Other:                          0 462 Naturalizal!ou Appbcal!ou
                                                ::1   .t46 Amer w1D1sab1hties .       :J    540 Mandamus & Other            0 465 Other Imnugra!Jon
                                                           Other                      :I    550 Cm! Rights                            Ac·tlons
                                                ::J   448 Edncauou                    ::J   555 Pnson C'oudmon
                                                                                      :I    560 C1Hl Detamee ·




Ao
                                                                                                C011d1tions of
                                                                                                Confmemeut

                  RIGIN,,,.,..'"
               Ongmal           [J   2
                                         X' m   °"' B~ °"''
                                          Removed from                    n       3   Remanded from                  04     Remstated or         n   ;   Transferred from               :'.1 6   Mulhd1stnct            lJ 8   Mult1d1stnct
               Proceeding                 5tate Court                                 Appellate Court                       Reopened                     Another D1stnct                         L1t1gat1on -                  L1ttgat10n -
                                                                                                                                                         lspeqfy)                                Transfer                      Dtrect File
                                                        Cite the U S C1v1l Statute under which you are fihng (Do 1101 cite jurisdictio11al stafi1tes unless d1verstf)J
                                                            28 USC 1332
    VI. CAUSE OF ACTION                                 Bnef descnptton of cause
                                                            Intentional Infliction of Emotional Distress and Defamation
    Vil. REQUESTED IN     ;:i                                  CHECK IF nns IS A CLASS ACTION            DEMA'."D$                                                                  CHECK Yl::.S only ~and~::1J complamt
         COMPLAINT:                                            L.'NDER RULE 23, F R Cv P                                                                                            Jl'RY DEMAND:        ~Yes     :!No

    VIII. RELATED CASE(S)
                  IF A."'iY
                                                             fSee tnstnic11ons}                                                                                                                              "-_/
                                                                                      JUDGE                                                                            DOCKET Nl'MBER
    DAT!'.
    04/10/2019
    FOR OFFIC"E USE ONLY
                                                                                                                                                                                                                .~      ~       , 0 2019
            RLCillPT II                   AMOUNT                                               i\PPL YING IFP
                             Case 2:19-cv-01539-JD Document 1 Filed 04/10/19 Page 2 of 22
                                                                                     1'
                                     •                  GNITED ST}i.ES DISTRICT COURT
                                     ~                  . EASTER..1\l DISTRIC~ OF PENNSYLVANIA
                                                      Fm·                                                                                Jl 9
                                                                •       . .    DESIG!'\i\.TION FORM                            .                            153 9
                    (to be used b)' counsel or P"O se pl 1t!            'd1cate the categ'?S' 1the case for the pwpose of assignment to the appropriate calendar)

Address of Plamtiff                   \,,.                          1125 Walnut"Street, Philadelphia, PA 19107
                                                                                                                                          ~-----------~

Address of Defendant 106 State Street, 6th Fl., Boston, MA 02109; 3239 W. Colony Drive, Milwaukee, WI 53221

Place of Accident, Incident or Transaction                                                Montgomery County, Pennsylvania
                                                                                                                                        ·~------------




RELATED CASE, IF ANY:

Case Number                                                         Judge _ _ __                                                   Date Termmated

C1v1l cases are deemed related when Yes ts answered to any of the followmg questions

       ls tlus case related to property mcluded man earher numbered suit pendmg or withm one year
       previously termmated action m tlus court?
                                                                                                                                     YesD
2      Does this case mvolve the same issue of fact or grow out of the same transaction as a pnor smt
       pendmg or wtthm one year previously termmated actton m this court 9
                                                                                                                                     YesD
3      Does this case mvolve the vahd1ty or mfrmgement of a patent already m suit or any earlier
       numbered case pendmg or w1thm one year previously termmated actton of tlus court9
                                                                                                                                     YesO
4      Is this case a second or successive habeas corpus. social security appeal, or pro se civtl nghts
       case filed by the same md1V1dual?
                                                                                                                                     YesD
I certify that, to my knowledge, tl1e w1thm case          0    is   I    [!] is not related to any case now pendmg or w1thm one year previously termmated act10n m
this court except as noted above

DATE
            04/10/2019
                                                               ~--~           Attom~'y-at-Law I   Pro Se Plamll/J
                                                                                                                                                    319272
                                                                                                                                             Attorney ID #!if app/lcableJ


CJ\olL: (Place a v In one category only)

A.            Federal Question Cases:                                                             B.   Diversity Jurisdiction Cases:


B~
o~
              lndemmty Contract, Marme Contract, and All Other Contracts
              PELA
              Jones Act-Personal htjury
                                                                                                01
                                                                                                0 2
                                                                                                0 3
                                                                                                            Insurance Contract and Other Contracts
                                                                                                            Airplane Personal lt11ury
                                                                                                            Assault, Defamation
O

                                                                                              il
       4      Antitrust                                                                                     Marme Personal Injury

B~
07
              Patent
              Labor-Management Relations
              C1v!l Rights
                                                                                                            Motor Vehicle Personal Injury
                                                                                                            Other Personal Injury (Please specify)
                                                                                                            Products Lrnbihty
                                                                                                                                                                llED
0 s           Habeas Corpus                                                                     0 s         Products Ltabthty - Asbestos

B~o
o      11
              Secunttes Act( s) Cases
              Soctal Secunty Review Cases
              All other Federal Question Cases
                                                                                                0      9    All other Diversity Cases
                                                                                                            {Please specifyJ

              fPlease specify) _ __



                                                                              ARBITRATION CERTIFICATION
                                                   tThe effect of this certtfica11on LS to remove the case from e/lg1bzl11} for arb1trat10n)


I.         Lane R. Jubb, Jr., Esquire                          counsel of record or pro se plamllff. do hereby certify


     [{]      Pursuant to Local ClVll Rule 53 .2, § 3(c) (2), that to the best of my knowledge and behef. the damages recoverable m tlm civtl action case
              exceed the sum of $150,000 00 exclusive of mterest and costs

     D        Relief otlter than monetary damages ts sought
                                                                                                                                                        APR 10 2019
                                                                          ~~
DATE        ~'!!~~/2~1~                                ~                                                                                            319272
                                                                              Att              ·I Pro S                                      Attomey ID #(if appltcableJ

NOIE A tnal de novo will be a tnal by jury only if there has been

Ci> 609 r5.'1018J
                                                                 ....
            Case 2:19-cv-01539-JD Document 1 Filed 04/10/19 Page 3 of 22


                       IN THE UNITED S "
                                                I
                                          DISTRICff COURT
                    FOR THE E~TERN DISTRICT OF PENNSYLVANIA

                   CASE :\1ANAGEMENT TRACK DESIGNATION FOR."1\1
    JOHN DOE                                                                    CIVIL ACTION

                       v.                                                       19           1539
   MITCHELL GARABEDIA..~, ESQUIRE, et al.
                                                                                NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Fon11 in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
side of this fon11.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Fonn specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought un:der 28 U.S.C. § 2241 through§ 2255.

(b) Social Security - Cases requesting :review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )
(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )
(d) Asbestos -- Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )
(e) Special Management - Cases that cllo not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

(f) Standard Management - Cases that do not fall into any one of the other tracks.


 April 10, 2019
                                                                        Lane R. Jubb, Jr., Esquire
Date                                                                        Attorney for Plaintiff
 (215) 592-1000                                                          lane.jubb@beasleyfirm.com

Telephone                           FAX Number                              E-Mail Address


(Civ. 660) 10/02




                                                                                           APR 10 2019
Case 2:19-cv-01539-JD Document 1 Filed 04/10/19 Page 4 of 22
Case 2:19-cv-01539-JD Document 1 Filed 04/10/19 Page 5 of 22
Case 2:19-cv-01539-JD Document 1 Filed 04/10/19 Page 6 of 22
Case 2:19-cv-01539-JD Document 1 Filed 04/10/19 Page 7 of 22
Case 2:19-cv-01539-JD Document 1 Filed 04/10/19 Page 8 of 22
Case 2:19-cv-01539-JD Document 1 Filed 04/10/19 Page 9 of 22
Case 2:19-cv-01539-JD Document 1 Filed 04/10/19 Page 10 of 22
Case 2:19-cv-01539-JD Document 1 Filed 04/10/19 Page 11 of 22
Case 2:19-cv-01539-JD Document 1 Filed 04/10/19 Page 12 of 22
Case 2:19-cv-01539-JD Document 1 Filed 04/10/19 Page 13 of 22
Case 2:19-cv-01539-JD Document 1 Filed 04/10/19 Page 14 of 22
Case 2:19-cv-01539-JD Document 1 Filed 04/10/19 Page 15 of 22
Case 2:19-cv-01539-JD Document 1 Filed 04/10/19 Page 16 of 22
Case 2:19-cv-01539-JD Document 1 Filed 04/10/19 Page 17 of 22
Case 2:19-cv-01539-JD Document 1 Filed 04/10/19 Page 18 of 22
Case 2:19-cv-01539-JD Document 1 Filed 04/10/19 Page 19 of 22
Case 2:19-cv-01539-JD Document 1 Filed 04/10/19 Page 20 of 22
Case 2:19-cv-01539-JD Document 1 Filed 04/10/19 Page 21 of 22
Case 2:19-cv-01539-JD Document 1 Filed 04/10/19 Page 22 of 22
